FINAL REJECTION
(in response to amendment dated 6/3/2022)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment dated 6/3/2022 has been entered and considered for this Office Action.

Response to Arguments
Applicant's arguments filed 6/3/2022 have been fully considered but they are not entirely persuasive.
Regarding the rejection of claims 1 and 11 (and dependent claims thereof) under §112(b), Applicant argues against “Reason 1” (see Non-Final Rejection dated 3/1/2022, page 3) by amending claims 1 and 11. The amendment appears sufficient to overcome Reason 1. In this case, the sub-apertures as recited in the claim would be understood as referring the active portion of the array for any give transmit/receive event. For example, for arbitrary transmit event (i.e., transmitting ultrasound), the sub-aperture corresponding to such transmit event is the active portion of the array that transmitted said ultrasound. Further, the term “ensemble” is understood to mean a group of sub-apertures; and the term “aperture” is understood to mean a group of ensembles.
Regarding the rejection of claims 1 and 11 (and dependent claims thereof) under §112(b), Applicant argues against “Reason 1” (see Non-Final Rejection dated 3/1/2022, page 3) by arguing the following:
The Office Action alleges that the language "determine a flow estimate associated with the anatomy based on at least one of: a comparison of different sub-apertures within an ensemble; a comparison of different ensembles within an aperture; or a comparison of different apertures" (claims 1 and 11) is unclear. Applicant traverses the rejection. As an initial matter, Applicant's specification describes aperture, sub-aperture, and ensemble. For example, Fig. 5 of the present application illustrates multiple transmitting transducer elements (Tx) along a top row of the table 300 and multiple receiving transducer elements (Rx) along the left column. Three apertures 310, 320, and 330 are identified, each formed from multiple transmit-receive events shown by indices (e.g., 1, 2, 3, …). The transmit-receive indices correspond "to a sequential time at which the corresponding transmit-receive pair is activated to obtain ultrasound imaging data." (Specification at [0048].) Because the apertures described in Fig. 5 include transmit-receive events, the apertures describe not only which transducers are used to transmit and receive signals, as stated in the Office Action, but also the timing of each transmit-receive pair. Fig. 6 similarly illustrates sub-apertures and ensembles as including transmit-receive events that specify both transmit-receive pairs and timing of activation. Based on differences in time associated with the apertures, sub-apertures, and ensembles described, and as explained at least paragraphs [0053]-[0054] and [0058]-[0059] of the specification, determining "a flow estimate" as claimed would be sufficiently definite to a person of ordinary skill in the art.

This argument is not found to be persuasive. The term “aperture” is generally understood in the ultrasound art as referring to the active area/region that transmits/receives acoustic waves (e.g., for a single element transducer, the aperture is the extent of the single element itself; for an array of transducer element, the aperture is the extent of the transducer elements that make up the array). In the case of an array of individually addressable transducer elements, it is possible to have different subsets of elements active at different times; i.e., for any given time, it is possible that only a subset of the elements of the array is active for transmitting/receiving acoustic waves. The term “sub-aperture” is generally understood as referring the subset of active elements in the array for a given time.
Apertures/sub-apertures, although may be formed by grouping transmit and receive events (as discussed above), are not themselves the transmit and receive events per se; rather, the apertures/sub-apertures are the various active area(s)/region(s) of the transducer array corresponding to such transmit and receive events. For example, for a given transmission event (i.e., transmitting ultrasound), the aperture/sub-aperture is the active area/region of the transducer that transmitted said ultrasound. Different apertures/sub-apertures can be used for different transmit and receive events, but the apertures/sub-apertures are not the transmit and receive events themselves. In this sense, Applicant’s argument of “Because the apertures described in Fig. 5 include transmit-receive events, the apertures describe not only which transducers are used to transmit and receive signals, as stated in the Office Action, but also the timing of each transmit-receive pair” is based on a faulty premise because apertures/sub-apertures does not themselves include transmit and receive events per se.
Otherwise, it seems as if the Applicant is misusing the terms “aperture” and “sub-aperture” to mean something other than what the ordinarily skilled artisan would understand the terms to mean.
See MPEP 2173.05(a) which recited in part:
III.    TERMS USED CONTRARY TO THEIR ORDINARY MEANING MUST BE CLEARLY REDEFINED IN THE WRITTEN DESCRIPTION

Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See, e.g., Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999) ("While we have held many times that a patentee can act as his own lexicographer to specifically define terms of a claim contrary to their ordinary meaning," in such a situation the written description must clearly redefine a claim term "so as to put a reasonable competitor or one reasonably skilled in the art on notice that the patentee intended to so redefine that claim term."); Hormone Research Foundation Inc. v. Genentech Inc., 904 F.2d 1558, 15 USPQ2d 1039 (Fed. Cir. 1990). Accordingly, when there is more than one meaning for a term, it is incumbent upon applicant to make clear which meaning is being relied upon to claim the invention. Until the meaning of a term or phrase used in a claim is clear, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate. It is appropriate to compare the meaning of terms given in technical dictionaries in order to ascertain the accepted meaning of a term in the art. In re Barr, 444 F.2d 588, 170 USPQ 330 (CCPA 1971). See also MPEP § 2111.01.

Since the Specification does not clearly redefine the term “aperture”/“sub-aperture” to include the transmit and receive events themselves (instead of the active area/region of the transducer array responsible for such transmit and receive events), the ordinarily skilled artisan would not be reasonably apprised of the metes and bounds of the claimed invention.
Of course, this is not to say that one couldn’t have a sequence of transmit and receive events using different apertures/sub-apertures at different times, but the apertures/sub-apertures themselves do not include the transmit and receive events per se.
Otherwise, even if the apertures/sub-apertures included the transmit and receive events themselves (and timings thereof), it is unclear how a comparison of the transmit and receive events themselves (and timings thereof) forms the basis for a flow estimate determination.
Regarding the rejection of claims 3 and 4 under §112(b) (see Non-Final Rejection dated 3/1/2022, pages 4-5), Applicant argues against this grounds of rejection by amending claims 3 and 4. The amendment appears sufficient to overcome this grounds of rejection. Notwithstanding the amendment, claims 3 and 4 are still rejected for inheriting the indefiniteness of claim 1 as discussed above because claims 3 and 4 depend on claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 11 (and dependent claims thereof1): It is unclear what is meant by “determine a flow estimate associated with the anatomy based on at least one of: a comparison of different sub-apertures within an ensemble; a comparison of different ensembles within an aperture; or a comparison of different apertures” (claim 1)/ “determining a flow estimate associated with the anatomy based on at least one of. a comparison of different sub-apertures within an ensemble; a comparison of different ensembles within an aperture; or a comparison of different apertures” (claim 11) because it is unclear how a comparison of the different sub-apertures/ensembles/apertures themselves can form the basis of determining a flow estimate associated with the anatomy as recited in the claim (see Response to Arguments above).

Invitation for an Examiner Interview
The examiner encourages Applicant to have their attorney contact the examiner to schedule an examiner interview to discuss potential amendments to move the case forward.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sumi et al., US 2019/0129026 A1
Sumi et al., US 2016/0157828 A1
Flynn et al., US 2018/0088220 A1
Bae et al., US 9,360,552 B2
Lemmerhirt et al., US 2013/0096433 A1
Daigle et al., US 2009/0326379 A1
Randall et al., US 2008/0114239 A1
Urbano, US 2007/0161904 A1
Tortolli, US 2007/0073153 A1
Jensen, US 2005/0043622 A1
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Dependent claims 2-10 and 12-20 are rejected by virtue of their respective dependencies on claims 1 and 11.